DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group II, claims 11-19 in the reply filed on 10/31/22 is acknowledged.  Since the election is made without traverse, the restriction is deemed as proper and therefore made FINAL.  Claims 1-10 and 20 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-12, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al US 2020/0139737.
Per claim 11, Kim teaches a method of manufacturing a display device [0017], comprising the steps of calculating a difference between a set position and a control position [0071]-[0074], sensing a current location of the head portion (control position) (this step would be necessary in the process in order to properly move the head), and moving the head portion to the desired set position based on the calculated difference (which would inherently be within the claimed sum and difference, as the claim requires moving from a set position to a control position) [0071]-[0074].   
	Per claim 12, Kim teaches that the position of the head portion corresponds to a plurality of pixel areas on the processing substrate [0069].
	Per claim 15, Kim teaches that the nozzles in the head deposit multiple droplets as desired (Fig. 2A-2B, [0072]).  As such, any series of droplets will inherently read on at least one nozzle discharging at a different time point than another nozzle.
	 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2020/0139737.
Per claim 17, Kim teaches a specific formula and calculation in determining the position of the pixels and nozzles in order to form the particular structure needed (see for example [0089]-[0090]).  As such, it would have been obvious to one of ordinary skill in the art to have also sensed the location of the droplets deposited by the head portion with a reasonable expectation for success and predictable results.

Claim(s) 13-14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2020/0139737 in view of Kakinuma et al US 2014/0063111.
	Per claims 13-14, Kim is silent regarding mounting the substrate.  However, Kakinuma teaches a similar inkjet printing apparatus (abstract), wherein the substrate is mounted below the ink jet print head [0033] on a moveable XY stage [0033].  It would have been obvious to one of ordinary skill in the art to have mounted said substrate according to Kasai and moved the substrate linearly (any movement is interpreted to be to a substrate mounting portion as this is the intended location) because Kasai teaches that such a process is known, effective, and suitable for ink jet printing droplets onto a substrate.
	Per claim 16, Kim teaches supplying droplets from the head portion to the substrate (abstract).  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al US 2020/0139737 in view of Blank et al US 2016/0155030.
	Per claims 18-19, Kim is silent regarding the claimed head portion independent control in series as claimed.  Blank teaches an ink jet process and apparatus (abstract, [0074]), wherein a plurality of print heads may each have a print head controller which are attached in series which are connected to the data assignment unit (main controller) [0169].  It would have been obvious to one of ordinary skill in the art to have utilized such an independent head controller setup as taught by Blank in order to allow for greater independent control during operation with a reasonable expectation for success and predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715